        Case 1:19-cv-11799-KPF Document 59 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAREK YOUSSEF HASSAN SALEH,

                           Plaintiff,

                    -v.-                                  19 Civ. 11799 (KPF)

                                                                ORDER
 GINA PASTORE, Brooklyn Field Office Director
 U.S. Citizenship and Immigration Services, et
 al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On February 3, 2021, the Court received Plaintiff’s motion for an order

directing the United States Citizenship and Immigration Services agency

(“USCIS”) to: (i) schedule a hearing on his Form N-336 application, and (ii)

issue its decision on his application, both within 180 days of his September 1,

2020 submission of the application. (Dkt. #57). The Government submitted its

opposition to Plaintiff’s motion on February 17, 2021. (Dkt. #58).

      The Government’s response observes that the 180-day period within

which USCIS is required to schedule a hearing on Plaintiff’s Form N-336

application expires on February 28, 2021, pursuant to Section 336.2(b) of Title

8 of the Code of Federal Regulations. (Dkt. #58 at 4). Further, there is no

regulatory requirement that USCIS complete its adjudication of Plaintiff’s

application within 180 days of its submission. (Id.). As such, the Government

submits that Plaintiff’s motion should be denied for lack of ripeness. (Id.).

      Moreover, in its response, the Government informs the Court that since
          Case 1:19-cv-11799-KPF Document 59 Filed 02/18/21 Page 2 of 2




Plaintiff filed his motion, USCIS has issued a notice for a hearing on his Form

N-336 application. (Dkt. #58 at 4). The hearing is scheduled for February 24,

2021, which is 176 days since Plaintiff’s submission of his application. (Id.).

The Government argues that Plaintiff’s motion should thus be denied as moot.

(Id.).

         The Court agrees with the Government that Plaintiff’s motion was unripe

at the time it was filed, and further, that his motion has since been mooted by

USCIS’s noticing of a Form N-336 hearing within the required 180-day period.

For these reasons, Plaintiff’s motion is DENIED. The Clerk of Court is

ORDERED to terminate the motion at docket entry 57.

         The Clerk of Court is further directed to transmit a copy of this Order to

Plaintiff at his address of record.

         SO ORDERED.

Dated:         February 18, 2021
               New York, New York              __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                           2
